            Case 3:21-cv-00178-SI        Document 1     Filed 02/02/21     Page 1 of 9




Daniel C. Peterson, OSB No. 064664
Email: dpeterson@cosgravelaw.com
Amber A. Beyer, OSB No. 173045
Email: abeyer@cosgravelaw.com
COSGRAVE VERGEER KESTER LLP
900 SW Fifth Avenue, 24th Floor
Portland, Oregon 97204
Telephone:     503-323-9000
Facsimile:     503-323-9019

       Attorneys for Plaintiff Suzie Brewery Company


                             UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                       PORTLAND DIVISION

SUZIE’S BREWERY COMPANY, an Oregon                   Case No.
corporation,
                                                     COMPLAINT (False Advertising (28
               Plaintiff,                            U.S.C. § 1125) and Unfair Competition)

       v.
                                                     DEMAND FOR JURY TRIAL
ANHEUSER-BUSCH COMPANIES, LLC, a
Delaware limited liability company,
ANHEUSER-BUSCH INBEV WORLDWIDE,
INC., a Delaware corporation,

               Defendants.


       Plaintiff Suzie’s Brewery Company (“Suzie’s Brewery”) alleges as follows:

                                         INTRODUCTION

       1.      Using the bully-pulpit its massive national advertising budget allows, Anheuser-

Busch has premiered a new false and misleading advertising campaign aimed at convincing

health-conscious drinkers that its new organic hard seltzer is a unique, one-of-a-kind product. To

be clear, it is not. And Anheuser-Busch will continue to pursue its strategy of unfairly squeezing

out its smaller competitors in the organic hard seltzer market (like Suzie’s Brewery) unless this

court puts a stop to its misconduct.


                                                                                   Cosgrave Vergeer Kester LLP
Page 1 – Complaint                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                   Portland, Oregon 97204
                                                                                   Telephone: 503-323-9000
                                                                                   Facsimile: 503-323-9019
            Case 3:21-cv-00178-SI       Document 1      Filed 02/02/21     Page 2 of 9




                                JURISDICTION AND VENUE

       2.      This action arises under the Lanham Act, 15 U.S.C. §§ 1051, et seq., and the laws

of the State of Oregon.

       3.      This court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), and 15 U.S.C. § 1121 because it arises under the Lanham Act, 15 U.S.C. §§ 1051, et

seq. Jurisdiction over the common-law claim is also appropriate as the claim for unfair

competition is so related to the Lanham Act claim that it forms part of the same case and

controversy, and therefore falls within the scope of this court’s supplemental jurisdiction

pursuant to 28 U.S.C. § 1338(b) and 1367.

       4.      Venue is proper in the District of Oregon pursuant to 28 U.S.C. § 1391(b) and (c).

                                         THE PARTIES

       5.      Suzie’s Brewery is an Oregon corporation with its principal place of business in

Pendleton, Oregon. Since June, 2020, Suzie’s Brewery has been manufacturing and selling

Suzie’s Organic Hard Seltzer (“Suzie’s Seltzer”).

       6.      Defendant Anheuser-Busch Companies, LLC, is a Delaware limited liability

company with its U.S. headquarters located in St. Louis, Missouri. Anheuser-Busch Companies,

LLC is, upon information and belief, a wholly-owned subsidiary of Defendant Anheuser-Busch

Inbev Worldwide, Inc. Defendants are referred to collectively herein as “Anheuser-Busch”.

Anheuser-Busch is one of the world’s largest breweries and beverage manufacturers.

       7.      Anheuser-Busch has for many years done a substantial amount of business in

Oregon, including by advertising, shipping, offering for sale, and selling various products in

Oregon. In doing so, Anheuser-Busch has directed its activities towards the citizens of Oregon

and has invoked the benefits and protections of Oregon’s laws. A related company, Anheuser-

                                                                                   Cosgrave Vergeer Kester LLP
Page 2 – Complaint                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                   Portland, Oregon 97204
                                                                                   Telephone: 503-323-9000
                                                                                   Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI       Document 1       Filed 02/02/21     Page 3 of 9




Busch, LLC, is registered to do business with the Oregon Secretary of State. Suzie’s Brewery is

an Oregon company that is suffering and will continue to suffer harm in Oregon as a result of the

false and misleading advertisements Anheuser-Busch has and continues to direct toward Oregon

consumers.

      ANHEUSER-BUSCH’S FALSE ADVERTISING AND UNFAIR COMPETION

       8.       In the fall of 2019, Suzie’s founders saw an opportunity. Both the “hard seltzer”

and the “better-for-you” beverage markets were rapidly growing. In an effort to combine those

two growth areas, Suzie’s Brewery was born with the goal of brewing and selling a USDA

certified organic hard seltzer. In June 2020, Suzie’s Seltzer received its “USDA Organic”

certification. In July 2020, Suzie’s Seltzer hit the market. Suzie’s Seltzer is the company’s only

product currently. Suzie’s Seltzer’s growing national footprint presently includes distribution in

Oregon, Washington, Idaho, Wyoming, and New Jersey with introduction in other states

following shortly.

       9.       The USDA Organic certification is a primary part of Suzie’s Brewery’s marketing

of its Suzie’s Seltzer. More specifically, Suzie’s Brewery markets its Suzie’s Seltzer to those

who participate in an active and health-conscious lifestyle. Suzie’s Brewery has found that its

USDA Organic certification is a central part of its brand identity and that, for a certain set of

consumers, USDA organic certification is material to their decision to purchase products.

       10.      Anheuser-Busch brews, markets, and sells dozens of different varieties of

beverages under multiple brands. One of the Anheuser-Busch products is the “Michelob

ULTRA” line of beverages. In January 2021, Anheuser-Busch introduced Michelob ULTRA

Organic Seltzer (“ULTRA Seltzer”).

       11.      According to Anheuser-Busch, ULTRA Seltzer is a USDA Organic certified

                                                                                     Cosgrave Vergeer Kester LLP
Page 3 – Complaint                                                                   900 SW Fifth Avenue, 24th Floor
                                                                                     Portland, Oregon 97204
                                                                                     Telephone: 503-323-9000
                                                                                     Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI        Document 1       Filed 02/02/21     Page 4 of 9




product. However, in introducing ULTRA Seltzer, Anheuser Busch did not stop with simply

touting its organic certification. Instead, Anheuser-Busch made multiple false and misleading

statements about ULTRA Seltzer on TV, Out of Home advertising (billboards, posters, etc.),

digital, radio, and social media, including statements that that ULTRA Seltzer is the:

                “First-of its-kind organic option to the hard seltzer category”;

                “First USDA-certified organic hard seltzer”;

                “First National USDA Certified Organic Hard Seltzer”; and

                “First-ever national USDA certified organic hard seltzer”.

       12.       On January 24, 2021, during the nationally televised division championship NFL

playoff games, Anheuser-Busch ran a television advertisement which prominently stated that

ULTRA Seltzer is the “only national USDA organic certified seltzer.” Suzie’s Brewery has

since learned that Anheuser-Busch intends to run this advertisement during the upcoming NFL

Super Bowl (which will be seen by approximately 100 million viewers in the U.S.).

       13.       Anheuser-Busch’s statements regarding ULTRA Seltzer, and in particular its

statements that it is the “first” and “only” USDA organic certified hard seltzer are false. Suzie’s

Seltzer, also has a national USDA organic certification, and was available on the market well-

before ULTRA Seltzer. In addition, there are several other hard seltzer brands on the market that

have USDA organic certification.

       14.       After the January 24, 2021, television advertisement, Suzie’s Brewery was

contacted by multiple consumers and product distributors regarding the ULTRA Seltzer

advertising. Many expressed confusion about Anheuser-Busch’s statements that ULTRA Seltzer

was the “first” or “only” USDA Organic certified hard seltzer. Others questioned the veracity of

Suzie’s Brewery’s statement that it was USDA Organic certified after hearing Anheuser-Busch

                                                                                    Cosgrave Vergeer Kester LLP
Page 4 – Complaint                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                    Portland, Oregon 97204
                                                                                    Telephone: 503-323-9000
                                                                                    Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI       Document 1     Filed 02/02/21     Page 5 of 9




(a large and trusted company) state that Ultra Seltzer was the “only” organic hard seltzer on the

market. These reactions show the deceptive and confusing nature of Anheuser-Busch’s

advertising of its ULTRA Seltzer.

       15.      On January 27, 2021, Suzie’s Brewery sent Anheuser-Busch a letter demanding

that Anheuser-Busch cease and desist its false advertising related to ULTRA Seltzer. Anheuser-

Busch has failed and refused to do so.

                                 FIRST CLAIM FOR RELIEF

                           (False Advertising – 15 U.S.C. § 1125(a))

       16.      Suzie’s Brewery realleges and incorporates by reference the allegations contained

in paragraphs 1 through 15 above.

       17.      Anheuser-Busch’s misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer were made in connection with the marketing, promotion, and sale of

ULTRA Seltzer as part of a national ad campaign, including nationally televised commercials

and media distributed through the internet. Accordingly, Anheuser-Busch’s misrepresentations

and false and misleading statements were made in a commercial advertisement.

       18.      Anheuser-Busch’s misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer have deceived and/or are likely to deceive a substantial segment of

consumers.

       19.      Anheuser-Busch’s misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer have deceived or are likely to deceive a substantial segment of

consumers.

       20.      Anheuser-Busch’s misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer are material to consumers and will improperly draw current and

                                                                                  Cosgrave Vergeer Kester LLP
Page 5 – Complaint                                                                900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: 503-323-9000
                                                                                  Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI     Document 1       Filed 02/02/21     Page 6 of 9




prospective customers to Anheuser-Busch and away from Suzie’s Brewery and other companies

that offer organic hard seltzer.

       21.      By making its misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer in a national ad campaign, including nationally televised commercials

and media distributed through the internet, Anheuser-Busch caused its false statement to enter

interstate commerce, in violation of the Lanham Act, 15 U.S.C. § 1125(a).

       22.      As a result of Anheuser-Busch’s willful and deliberate misrepresentations and

false and misleading statements of fact regarding ULTRA Seltzer, Suzie’s Brewery is likely to

be injured, either by a direct diversion of sales from Suzie’s Brewery to Anheuser-Busch or by a

lessening of the goodwill associated with Suzie’s Brewery’s products, entitling Suzie’s Brewery

to damages in an amount to be proven at trial.

       23.      Suzie’s Brewery has no adequate remedy at law because Anheuser-Busch’s

misrepresentations and false and misleading statements regarding ULTRA Seltzer have

damaged, and will continue to damage, Suzy’s Brewery’s ability to compete fairly in the market,

such that damages alone cannot fully-compensate Suzie’s Brewery for Anheuser-Busch’s

misconduct. Unless enjoined by this court, Anheuser-Busch will continue to make

misrepresentations and false misleading statements of fact in connection with the marketing,

promotion, and sale of ULTRA Seltzer (including, but not limited to during the NFL Super Bowl

scheduled for February 7, 2021) that are likely to confuse, mislead, or deceive consumers and

improperly draw consumers to Anheuser-Busch to the irreparable injury of Suzie’s Brewery.

This threat of future injury to the business, goodwill, and reputation of Suzie’s Brewery requires

preliminary and permanent injunctive relief.

       24.      Anheuser-Busch knew or should have known that its statements regarding

                                                                                  Cosgrave Vergeer Kester LLP
Page 6 – Complaint                                                                900 SW Fifth Avenue, 24th Floor
                                                                                  Portland, Oregon 97204
                                                                                  Telephone: 503-323-9000
                                                                                  Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI      Document 1      Filed 02/02/21     Page 7 of 9




ULTRA Seltzer were false statements of fact. Under the circumstances and, especially, the

relative financial disparity between the parties, Anheuser-Busch’s knowing false statements

constitute exceptional, willful, and deliberate conduct. Accordingly, Suzie’s Brewery is entitled

to its attorney fees and costs incurred in connection to this lawsuit under 15 U.S.C. § 1117.

                                SECOND CLAIM FOR RELIEF

                                      (Unfair Competition)

       25.      Suzie’s Brewery realleges and incorporates by reference the allegations contained

in paragraphs 1 through 24 above.

       26.      Anheuser-Busch’s misrepresentations and false and misleading statements of fact

regarding ULTRA Seltzer are calculated to and/or likely to confuse, mislead, or deceive

consumers as to the nature and qualities of ULTRA Seltzer, and are likely to influence

consumers to purchase ULTRA Seltzer as opposed to the similar organic hard seltzers

manufactured and distributed by Anheuser-Busch’s smaller competitors, including Suzie’s

Brewery.

       27.      As a result of Anheuser-Busch’s misrepresentations and false and misleading

statements of fact regarding ULTRA Seltzer, Suzie’s Brewery is likely to be injured, either by a

direct diversion of sales from Suzie’s Brewery to Anheuser-Busch or by a lessening of the

goodwill associated with Suzie’s Brewery’s products, entitling Suzie’s Brewery to damages in an

amount to be proven at trial.

       28.      Suzie’s Brewery has no adequate remedy at law because Anheuser-Busch’s

willful and deliberate misrepresentations and false and misleading statements regarding ULTRA

Seltzer have damaged, and will continue to damage, Suzy’s Brewery’s ability to compete fairly

in the market, such that damages alone cannot fully-compensate Suzie’s Brewery for Anheuser-

                                                                                   Cosgrave Vergeer Kester LLP
Page 7 – Complaint                                                                 900 SW Fifth Avenue, 24th Floor
                                                                                   Portland, Oregon 97204
                                                                                   Telephone: 503-323-9000
                                                                                   Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI      Document 1       Filed 02/02/21     Page 8 of 9




Busch’s tortious misconduct. Unless enjoined by this court, Anheuser-Busch will continue to

make misrepresentations and false statement of fact in connection with the marketing,

promotion, and sale of ULTRA Seltzer (including, but not limited to during the NFL Super Bowl

scheduled for February 7, 2021) that are likely to confuse, mislead, or deceive consumers and

improperly draw consumers to Anheuser-Busch to the irreparable injury of Suzie’s Brewery.

This threat of future injury to the business, goodwill, and reputation of Suzie’s Brewery requires

preliminary and permanent injunctive relief.

       29.      As a result of Anheuser- Busch’s misrepresentations and false and misleading

statements of fact, Suzie’s Brewery has incurred attorney’s fees and costs to which it is entitled

to recover from Anheuser-Busch.

                                    PRAYER FOR RELIEF

       WHEREFORE, Suzie’s Brewery is entitled to judgment that:

       1.       Anheuser-Busch and their employees, contractors, agents, servants, officers,

and/or members, and all other persons in active concert with Anheuser-Busch, be permanently

enjoined and restrained from falsely advertising that ULTRA Seltzer is the “first” or “first-of-its-

kind” or “only” national USDA certified organic hard seltzer, or other similarly false and

misleading statements in connection with the marketing, promotion, and sale of ULTRA Seltzer;

       2.       Anheuser-Busch and their employees, contractors, agents, servants, officers,

and/or members, and all other persons in active concert with Anheuser-Busch, be directed to

remove from interstate and foreign commerce any commercial marketing or promotional

materials containing the false and misleading statements that ULTRA Seltzer is the “first” or

“first-of-its-kind” or “only” national USDA certified organic hard seltzer, or other similarly false

and misleading statements in connection with the marketing, promotion, and sale of ULTRA

                                                                                    Cosgrave Vergeer Kester LLP
Page 8 – Complaint                                                                  900 SW Fifth Avenue, 24th Floor
                                                                                    Portland, Oregon 97204
                                                                                    Telephone: 503-323-9000
                                                                                    Facsimile: 503-323-9019
             Case 3:21-cv-00178-SI       Document 1       Filed 02/02/21     Page 9 of 9




Seltzer;

       3.       Anheuser-Busch be directed to file with this court and serve on Suzie’s Brewery’s

counsel within thirty (30) days of the court’s issuance of an injunction, a report setting forth in

detail the manner and form in which Anheuser-Busch has complied with the injunction;

       4.       Anheuser-Busch be required to pay Suzie’s Brewery all damages Suzie’s Brewery

suffered as a result of Anheuser-Busch’s misrepresentations, false statements, and unfair

competition, in an amount to be proven at trial;

       5.       Anheuser-Busch be required to pay Suzie’s Brewery’s reasonable attorney’s fees,

costs, and expenses; and

       6.       Suzie’s Brewery be granted such other relief as the court deems just and

equitable.



       DATED: February 2, 2021

                                               COSGRAVE VERGEER KESTER LLP



                                                s/ Daniel C. Peterson
                                                Daniel C. Peterson, OSB No. 064664
                                                Amber A. Beyer, OSB No. 173045
                                                Email: dpeterson@cosgravelaw.com
                                                       abeyer@cosgravelaw.com
                                                Telephone: 503-323-9000
                                                Fax: 503-323-9019
                                                Attorneys for Plaintiff Suzie’s Brewery Company




                                                                                     Cosgrave Vergeer Kester LLP
Page 9 – Complaint                                                                   900 SW Fifth Avenue, 24th Floor
                                                                                     Portland, Oregon 97204
                                                                                     Telephone: 503-323-9000
                                                                                     Facsimile: 503-323-9019
